Title: To Benjamin Franklin from Francis Hopkinson, 23 April 1770
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Sir
Phila. April 23d. 1770
My Lord North being at the Head of Affairs and having show’d an Inclination in my Favour upon an Application made in my Behalf by Mrs. Johnson makes me flatter myself that, something or other may possibly be obtain’d for my Benefit. To this purpose I have wrote to the Bishop of Worcester, and as he is in the Country during the Summer Season have told him that you will be so kind as to let him know by a Line if any proper Opening should offer. When a Person is asking a Favour they may as well put in for a great Matter as a small One. I have therefore thought that if Beckford should compleat what he has been so long about and really and truly die, an immediate and close Application by my Friends for the Collectorship of this Port might possibly meet with Success. If you are not pre-engaged in this Matter may I presume so far upon your Friendship as to Request that you would keep a watchful Eye upon that Post, and if it lies in your Way give me your Interest. I am more than half inclin’d to take a Trip Over to England so as to return in the Fall either to push my Fortune in this Way or to settle a more enlarg’d Plan of Trade. With Compliments to my good Friends Mrs. Stevenson and Daughter I am obliged for want of Time to conclude more hastily than I intended with Assuring you that I am at all Events Your sincere and affectionate Friend
F. Hopkinson
 
Addressed: To / Dr Franklin / Craven Street / London / per Packet
Endorsed: F. Hopkinson April 23. 1770
